Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 1/10/2022

The application has been amended as follows: 

1. (Currently Amended) A polyamide-imide film which is a copolymer of an aromatic diamine, an aromatic dianhydride, a first aromatic dicarbonyl compound, and a second aromatic dicarbonyl compound,
wherein the aromatic diamine is 2,2’-bis(trifluoromethyl)-4,4’-diaminodiphenyl (TFDB),
wherein the aromatic dianhydride is 2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride (6-FDA),  wherein the first aromatic dicarbonyl compound is terephthaloyl chloride (TPC),  and 
wherein the second aromatic dicarbonyl compound is selected from a group consisting of 1,1-biphenyl-4,4-dicarbonyl dichloride (BPDC), 2,6-naphthalene dicarbonyl dichloride (NADOC), and a mixture thereof,
and wherein the copolymer comprises:
an imide unit derived from the aromatic diamine and the aromatic dianhydride; and

wherein the amide unit accounts for 50 to 80 mol % of total 100 mol % of the units of the copolymer, and 
wherein the amide unit of 100 mol % comprises 50 to 70 mol % of a unit derived from the second aromatic dicarbonyl compound.

11. (Currently Amended) The polyamide-imide film according to claim 1, wherein a surface hardness ranges from H to 4H based on a thickness of 20-100 μm.


Claims 2-4, 7-10 and 14-18 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amendment to claim 1 and Applicant’s argument s are sufficient to overcome rejection under 35 USC 103 set forth in the previous Office Action.

Claim 1 is drawn to a polyamide-imide film, comprising a copolymer with specific structure and ratio between diamine, dianhydride and two dicarbonyl compounds. 
The closest prior art represented by Cho et al (US 20120296050) is withdrawn, since the reference fails to teach the ratio between two dicarbonyl compounds.

The new search does not result in a prior art covering the subject matter of amended claim 1. 
The closest prior art found is represented by Shimeno et al (US 20100018756).

Shimeno discloses the polymer can be formed from terephtalic and diphenyl dicarboxylic acid (see 0039), diphenyl tetracarboxylic acid anhydride (see 0052) and  2,2'-bis(trifluoromethyl)benzidine (see 0053).
However, Shimeno fails to teach 2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride and  the ratio between the dicarbonyl compounds above. 

As a result, independent claim 1 and dependent claims 6 and 11-13 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765